PROA^OSTY, J.
The clerk certifies that the record in this case contains a correct transcript of the minutes. If so, the judgment must be set aside, or the minutes must be corrected, for they do not show that the court was ever opened, and only inferentially do they show that the judge was ever present; and, although the case purports to have been tried on an indictment, they do not show that a grand jury was ever impaneled, or that a bill of indictment was ever returned into court.
Minutes of court may, even after appeal, be corrected so as to conform to the facts; and in furtherance of justice cases may be remanded for that purpose. State of Louisiana v. Green Howard, 34 La. Ann. 369; State of Louisiana v. Waldemar Bille, 35 La. Ann. 852; Godshaw & Plant v. Judges Court of Appeals, 38 La. Ann. 643; State v. Jos. Pierre, 39 La. Ann. 915, 3 South. 60; State v. Valere, 39 La. Ann. 1060, 3 South. 186.
It is therefore ordered, adjudged, and decreed that this case be remanded to the lower court, with leave to the lower court to correct its minutes so as to conform to the truth in the several respects herein above noted; and that thereafter the case be sent back to this court for proper action.